          Case 1:19-cv-09236-KPF Document 55 Filed 12/18/19 Page 1 of 2




                                              December 17, 2019

VIA ECF and E-Mail

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.                                MEMO ENDORSED
40 Foley Square, Room 2103
New York, NY 10007

       Re:     David Leibowitz et al. v. iFinex Inc., et al., 19-CV-09236-KPF

       Together with attorneys Michael Jason Lee, Christopher Beal, and Sunjina K. Ahuja
(admitted pro hac vice) we represent Defendants Ludovicus Jan van der Velde, Giancarlo
Devasini, and Tether Limited (collectively, the “Additional Defendants”). We also represent
Defendants iFinex Inc., BFXNA Inc., BFXWW Inc., Tether Holdings Limited, Tether Operations
Limited, Tether International Limited, and DigFinex Inc. (collectively, the “Corporate
Defendants”).

       We submit this letter with Plaintiffs’ consent to request the Court align the Additional
Defendants’ time to respond with the briefing schedule ordered by this Court on December 3,
2019. The Additional Defendants intend to join in the Corporate Defendants’ proposed motion to
dismiss on the grounds set forth therein.

        Furthermore, the individual defendants Ludovicus Jan van der Velde and Giancarlo
Devasini (the “Individual Defendants”) may move to dismiss under Fed. R. Civ. P. 12(b)(2) for
lack of personal jurisdiction. The Complaint fails to state any basis for this Court to exercise
jurisdiction over these Individual Defendants, who are foreign citizens residing in Hong Kong and
France, respectively. Plaintiffs have not alleged the Individual Defendants’ affiliations with New
York or the United States are so substantial or pervasive to make a prima facie showing of general
jurisdiction, nor have Plaintiffs alleged the Individual Defendants transacted business on behalf of
the Corporate Defendants in New York or the United States. Waldman v. Palestinian Liberation
Org., 835 F.3d 317, 331 (2d Cir. 2016) (quoting Daimler AG v. Bauman, 134 S. Ct. 746, 751
(2014)). Plaintiffs similarly do not offer particularized facts to show that any activities of the
Individual Defendants in New York or the United States had an articulable nexus, or substantial
relationship, to the Complaint’s causes of action. For this reason, too, Plaintiffs have not alleged
sufficient forum related contacts to establish specific jurisdiction. In re Roman Catholic Diocese,
Inc., 745 F.3d 30, 38 (2d Cir. 2014); In re SSA Bonds Antitrust Litig., 2019 WL 4917608, at *7
(S.D.N.Y. Oct. 4, 2019). Although the Complaint should be dismissed as to the Individual
Defendants without reaching a due process analysis, Plaintiffs have also failed to plead sufficient
minimum contacts to establish personal jurisdiction over the Individual Defendants comports with
due process. In re Roman Catholic Diocese, Inc., 745 F.3d at 38. Accordingly, Plaintiffs are
unable to make a prima facie showing of personal jurisdiction with respect to the Individual
         Case 1:19-cv-09236-KPF Document 55 Filed 12/18/19 Page 2 of 2




Application GRANTED. Defendants Ludovicus Jan van der Velde, Giancarlo
Devasini, and Tether Limited shall file their motions to dismiss
pursuant to the same schedule established in the Court's Order of
December 3, 2019. (Dkt. #43).

Dated:      December 17, 2019           SO ORDERED.
            New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
